Stephens, J.
¶21 (concurring) — I agree with much of the
analysis in Justice Gordon McCloud’s dissent. In particular, the relevant question in deciding whether Yates may withdraw his guilty plea should be whether the (acknowledged) misadvisement about the sentence he faced rendered his plea involuntary. This was the inquiry in our key decisions on this topic. In re Pers. Restraint of Hews, 108 Wn.2d 579, 594, 597, 741 P.2d 983 (1987) (Hews II) (court must examine “ ‘totality of circumstances’ ” to determine whether petitioner understood the nature of the charge, the elements, and whether Hews “had discussed with his attorney alternative courses of action”); In re Pers. Restraint of Mendoza Montoya, 109 Wn.2d 270, 277, 744 P.2d 340 (1987). It was also the focus of the United States Supreme Court’s principal decision on this topic. Boykin v. Alabama, 395 U.S. 238, 242, 89 S. Ct. 1709, 23 L. Ed. 2d 274 (1969). This measure of prejudice is similarly reflected in landmark decisions on the related topic of what constitutes ineffective assistance of counsel in the plea-advice context. Lafler v. Cooper, __ U.S. _, 132 S. Ct. 1376, 1390-91, 182 L. Ed. 2d 398 (2012) (distinguishing inquiry applicable to ineffective assistance claim arising in the plea context from requirement that the plea itself be “knowing and voluntary”; treating prejudice in the former context as having adverse effect on cost-benefit analysis involved in deciding whether to plead guilty); Padilla v. Kentucky, 559 U.S. 356, 369, 130 S. Ct. 1473, 176 L. Ed. 2d 284 (2010) (defense counsel must advise defendant pleading guilty of the consequence of deportation to provide effective assistance).
*43¶22 Nonetheless, I find it difficult to distinguish this case from the court’s recent decision in In re Personal Restraint of Stockwell, 179 Wn.2d 588, 316 P.3d 1007 (2014). There, this court found no prejudice because
the sentence [Stockwell] received was statutorily authorized. Although the judgment and sentence misstated the maximum, he received an exceptional downward sentence, below both the stated maximum and the actual maximum. Moreover, his sentence was completed over two decades ago. See State v. Hardesty, 129 Wn.2d 303, 313-14, 915 P.2d 1080 (1996) (discussing double jeopardy as applied to sentencing and acknowledging that an erroneous sentence that has been fully served precludes imposition of a heightened sentence where the defendant acquires a legitimate expectation of finality). Under the facts here, Stock-well has failed to meet his burden to show that the error complained of resulted in actual and substantial prejudice.
Id. at 603. Applying that reasoning here, Yates cannot demonstrate prejudice. As the majority notes, even though his sentence was unauthorized, there is no practical difference in a human life-span between the sentence imposed and the one Yates should have received. See majority at 41 & n.2.
¶23 While I joined the dissent in Stockwell, it did not carry the day. At the same time, the court in Stockwell did not purport to overrule any cases. Thus, being true to all the relevant precedent — not just Stockwell, but also Hews II, Mendoza Montoya, and the federal cases cited above — we should not so easily dismiss Yates’s personal restraint petition. We should instead consider whether he has overcome the strong presumption that his guilty plea was validly entered.
¶24 In so doing, we need not accept at face value Yates’s self-serving statement, made years after the fact, that he would not have pleaded guilty in an effort to avoid a death sentence had he known that he faced less than 408 years in prison but would still be in prison for the rest of his life. Cf. State v. Osborne, 102 Wn.2d 87, 97, 684 P.2d 683 (1984) *44(defendant seeking to withdraw plea must present some evidence of involuntariness beyond his self-serving allegations). Because I agree with the majority that “there was no possibility that he would ever be released from prison,” majority at 42, Yates has not demonstrated that the misadvisement he received about the particular sentence he faced invalidated his decision to plead guilty. For this reason, I concur in the majority’s conclusion that he has not demonstrated prejudice entitling him to relief in this personal restraint petition.